Citation Nr: 1437416	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  07-38 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel







INTRODUCTION

The Veteran served on active duty in the United States Army from January 1974 to January 1977.  He thereafter had additional service with the Mississippi Army National Guard.  His military occupational specialties during active and National Guard service were as a radar and radio technician.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO), which denied the Veteran's claim of entitlement to service connection for a chronic low back disability.  In an October 2011 appellate decision, the Board denied the Veteran's low back claim.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a February 2013 memorandum decision, the Court vacated and remanded the October 2011 Board decision for further proceedings consistent with its decision.  Thereafter, in October 2013, the Board remanded the case to the agency of original jurisdiction for additional evidentiary and procedural development.  Following this development, the case was readjudicated and the claim denied in a December 2013 rating decision/supplemental statement of the case.  The case was returned to the Board in December 2013 and the veteran now continues his appeal.


FINDINGS OF FACT

A chronic low back disability did not have its onset during active military service.


CONCLUSION OF LAW

A chronic low back disability was not incurred, nor is one presumed to have been incurred in active duty.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2012); 38 §§ C.F.R.  3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA) and VA's duty to assist.

Pursuant to the VCAA, VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Generally, the notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  38 C.F.R. § 3.159(b) has since been revised, and the requirement that VA request that the claimant provide any evidence in his/her possession that pertains to the claim was removed from the regulation.

The claim for service connection for a chronic low back disability was filed by the Veteran in July 2007, and a VCAA notice letter addressing this matter was dispatched to him later that same month, prior to the initial adjudication of this claim in the September 2007 rating decision now on appeal.  The July 2007 letter addressed the issue on appeal adjudicated herein, and satisfied all of the above-described mandates.  There is thusly no timing defect with regard to this notice.  

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).  VA informed the Veteran of its duty to assist in obtaining records and supportive evidence with regard to the service connection claims adjudicated herein.  

As pertinent to the claim for service connection for a chronic low back disability, the Board finds that the Veteran's relevant service treatment records and post-service medical records from the National Guard and from VA and private sources for the period from 1980 - 2013 have been obtained and associated with the evidence.  Otherwise, the claimant and his representative have indicated in correspondence dated in August 2014 that there was no further outstanding evidence to submit in support of the claim on appeal.  The Board has also reviewed the Veteran's claims file as it appears on the VBMS and Virtual VA electronic information database for any additional pertinent medical records.

During the pendency of the claim, the Board remanded the case to the agency of original jurisdiction in October 2013 with instruction to provide Veteran with a VA compensation examination.  He underwent the VA medical examination ordered by the Board in December 2013.  The Board has reviewed the report of this examination and finds that the examination provided valid clinical findings for the examining clinician to provide a nexus opinion, based on a physical evaluation of the Veteran and a review of his pertinent clinical history.  The nexus opinion has sufficiently discussed the pertinent facts of the case and the rationale presented in support of the clinician's opinion is adequate.  There are no deficits present which, on their face, render the opinion unusable for purposes of adjudicating the claim at issue.  The December 2013 VA medical examination is adequate for adjudication purposes with respect to the matter on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As such, the Board finds that this examination substantially complies with the instructions of the October 2013 Board remand and therefore another remand for additional corrective action is unnecessary.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of the claim decided herein, and thus no additional assistance or notification is required.  Having been provided with adequate opportunity to submit or otherwise identify relevant evidence in support of his claim, the Board finds that the record does not need to be held open any longer, and that no further delay in the adjudication of this appeal is warranted.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

II.  Factual background and analysis: Entitlement to service connection for a chronic low back disability.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as degenerative disc disease (DDD) and/or degenerative joint disease (DJD), as arthritic diseases, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2013).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); arthritis is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

The Veteran, in written statements, contends that his current low back disability is the result of an in-service injury during active duty in 1975, in which he reportedly fell between a jeep and a trailer during field training and sustained a twisting injury to his back.  He contends that this injury twisted the discs in his back, causing them to lose water, desiccate and, years later, degenerate.  The Veteran asserts that following the 1975 injury, he continued to experience back pain but did not believe that the symptoms represented a serious disabling condition.

Service treatment records from the Veteran's period of active service are negative for complaints or clinical findings relating to any low back problems, including the alleged back injury occurring in 1975.   During separation examination in November 1976, the Veteran denied having a history of back problems and a clinical evaluation of his spine and musculoskeletal system was normal.  In January 1977, the Veteran certified that there had been no change in his medical condition since his November 1976 examination for the purposes of separation.

Thereafter, treatment records from the Veteran's period of National Guard service show that during examinations in March 1980, February 1985, March 1989, and July 1993, he denied having any history of back problems and his spine was found to be normal upon clinical evaluation.  Service treatment notes dated from May 1989 to July 1997 are also negative for complaints or clinical findings related to his spine and back.  However, National Guard treatment records dated from February 1995 to July 1997 show that the Veteran was given a profile and physical restrictions due to a back disability stemming from a work-related back injury. 

Private medical records dated from November 1993 to October 1995 show that while working at a shipyard in November 1993, the Veteran sustained a lifting injury to his back while carrying heavy objects.  He presented for private medical treatment in November 1993 with complaints of low back pain and right leg pain since his work-related injury.  At that time, his past medical history was noted to be "completely negative" and the Veteran attributed his symptoms to his work-related injury.  MRI and X-rays of his spine revealed generalized mild spinal stenosis, slight lumbar scoliosis with mild degenerative changes, and a disc herniation.  In December 1993, the Veteran was admitted for a one-month history of lower back pain with right lower extremity radicular symptoms secondary to a work-related injury.  It was again noted that the Veteran's past medical history was negative and that the Veteran attributed his symptoms to his November 1993 work-related injury.  A lumbar myelogram revealed a herniated nucleus pulposus at L3-4 on the right with rostral migration of a free fragment.  During follow-up treatment in January 1994, the Veteran's treating physician opined that the Veteran's symptoms of back pain and right leg pain were secondary to a herniated disc at L3-4 on the right side.

Private medical records thereafter show that, in February 1994, the Veteran underwent an L3-4 micro-discectomy to remove a ruptured disc.  Subsequent to the surgery, the Veteran reportedly was doing well for a period of several months and a July 1994 X-ray of his lumbar spine revealed no arthritic or traumatic abnormalities.  A September 1994 treatment note reflects that the Veteran reported experiencing some low back pain with an occasional twinge of right leg pain, but acknowledged that he was feeling much better than he felt prior to his surgery.  The Veteran was deemed to have made a satisfactory postoperative recovery and have reached maximal medical improvement.  

In December 1994, the Veteran experienced an increase in his back pain.  A January 1995 X-ray study revealed degenerative narrowing at the T12-L1 vertebrae.  The Veteran's treating physician opined that the most likely etiology of the Veteran's recurrent low back pain was a post-laminectomy-type syndrome, which was characterized by residual low back pain frequently seen following previous low back surgery.  In support of that conclusion, the physician noted that the Veteran did not have radicular leg pain and there was no evidence to suggest recurrent or new herniated lumbar discs. 

In May 1995, based on the findings of the April 1995 MRI and X-rays taken in January 1995 and April 1995, the Veteran's treating physician again opined that the Veteran's most likely diagnosis was post-laminectomy-type syndrome or irritation-inflammation of the nerves and low back region following previous low back surgery.  In the same month, the Veteran's physician indicated that the physical restrictions previously imposed in September 1994 were still applicable and were expected to be permanent. 

Treatment reports dated in July 1995 reflect that the Veteran continued to experience low back pain since his surgery, which appeared to be a paraspinous muscle sprain/strain.  A treating physician explained that muscle spasm could cause a considerable amount of difficulty following surgery.  Thereafter, the Veteran continued to complain of low back pain without lower extremity complaints, and straight leg raising was negative, bilaterally, in August 1995.  He underwent physical therapy, with little to no benefit, and in October 1995, his caregivers determined that the Veteran had reached maximum medical improvement relating to his back and right leg injury.  His prior physical restrictions were noted to be permanent and the physician found it unlikely that the Veteran would be able to return to his prior work.

VA medical records dated from 2001 to 2013 show treatment for complaints of chronic back pain.  Significantly, these records reflect that the Veteran complained of lower back pain that he had been experiencing "since 1993," following an accidental fall from a ladder during a work-related injury.  The records reflect that the Veteran went on disability in 1993, returned to work in 1996, went on disability again in 1996, returned to work in 1999 and continued to work until 2003, when he stopped working due to chronic pain associated with his back and neck.  

In his original claim for VA compensation for a chronic bilateral knee disability, which was filed with VA in April 2006, the Veteran was not claiming service connection for a back disability at the time.  He indicated instead that he was in receipt of workers' compensation for a back injury claim that was filed in 1993.  He only thereafter alleged onset of back pain with continuity of symptomatology thereafter in his original claim for service connection for a chronic low back disability, which was filed in July 2007.

The report of a December 2013 VA medical examination reflects that the examining clinician reviewed the Veteran's pertinent medical history in its entirety, as contained in her claims file.  The clinician determined, following physical examination, medical imaging studies, and diagnostic testing, that the Veteran's orthopedic diagnoses, as they pertained to his spine, were thoracolumbar DDD and DJD with left lower extremity L5-S1 radiculopathy.  Her opinion was that it was less likely than not (less than 50 percent probability) that the Veteran's diagnosed thoracolumbar disability had its onset in, or was causally related to active military service.  In her rationale, the opining clinician presented the following discussion and commentary, in which she states in pertinent part:

Taking into account the Veteran's [undocumented and self-reported history of low back pain following an injury in service in 1975, the] back sprain must be considered an acute sprain/strain that resolved prior to separating from service.  A sprain/strain causing [a] chronic [disability] would not afford the strenuous activity required for [a serviceman] to fulfill his active duty service for the remainder of [the] tour [that] the Veteran served, nor the [subsequent] National Guard duty for 13 years without requiring medical attention or treatment.  There were no documented complaints of back pain[,] [a back] condition[,] [or back] treatment in the [service treatment records].  [The] Veteran's reported medical history for [service] separation denied history of back complaints and the examiner's comments were silent for [a] back condition or [spine] abnormalities on the separation exam in November 1976.

Furthermore, National Guard [service treatment records] show periodic examinations dated [in] March 1980, Feb[ruary] 1985, March 1989, and July 1993, all showing documentation of the Veteran's denial of [a history of] back problems and [examiners'] comments were silent for back complaints[,] [a back] condition[,] [or back] treatment[,] [with] 13 years of National Guard service without documented [history of] back complaints while performing military duty. 

[National Guard] treatment records dated from [February] 1995 to [July] 1997 show profile and physical restrictions due to a back disability from a work-related back injury.  These. . . are consistent with private records reporting a civilian work-related injury to [the Veteran's] back while working at a shipyard in [November] 1993.

[The] initial episode [of back sprain or strain alleged in service is] not necessarily related to the later chronic condition.  The reason is that while back sprain or strain involves the muscles and ligaments (soft tissues) of the spinal region, a degenerative process involves the discs and vertebral bodies.  The one is not the cause of, or related to, the other.  

The Veteran's current condition of thoracolumbar spine disc disease and arthritis is less likely than not caused by or related to military service.  For the entire period of military [and National Guard] service from January 1974 through July 1993, there were no documentations for back complaints either [from] the Veteran. . . or a medical professional.  The presumed back sprain based on the Veteran's lay statement that occurred in service was an injury that was not severe enough to result in the development of subsequent DDD and arthritis today.  Since the Veteran had a temporal gap of about 18 years between the [alleged] initial injury and the reported [work-related] low back injury in November 1993 that required surgery, it is not likely that the original [alleged] injury in the military is causally related in any way to his current back condition.         
    
The Board has considered the evidence discussed above and finds that the weight of the evidence is against the Veteran's claim for VA compensation for a chronic low back disorder, to include degenerative disc disease and degenerative joint disease of the thoracolumbar spine with L5-S1 radiculopathy.  There were no documented episodes of back injury or back pain in service.  Even conceding as true that the Veteran sustained a back injury with back pain in service in 1975 as he has alleged, all objective medical examinations conducted during active duty, including on separation from service, consistently demonstrate normal clinical findings on assessment of his spine and musculoskeletal system.  There is simply no clinical evidence objectively demonstrating an actual diagnosis of a chronic orthopedic disability involving the Veteran's thoracolumbar spine during service.    

There is also no objective clinical evidence demonstrating the presence of arthritic disease that is manifested to a compensable degree of impairment within one year following the Veteran's discharge from active duty in January 1977, such that service connection may be established on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309 (2013).  No degenerative or arthritic changes of the Veteran's thoracolumbar spine were clinically demonstrated in the post-service medical record until November 1993, which was well over one year after his service separation date.  

Although the Veteran states that he perceived the onset of chronic low back pain in service, with continuity of low back pain thereafter to the present time, the Board finds that the Veteran's statements in this regard are not credible for purposes of establishing chronicity with military service.  His more recent statements are contradicted by the clinical evidence contemporaneous with his period of active duty and National Guard service prior to November 1993.  The record shows that during the entirety of his period of active duty Army service, his spine and musculoskeletal system were clinically normal on objective evaluation and that he expressly denied having any history of recurrent low back pain.  Further, when examining the evidence pertaining to the Veteran's documented workplace injury in 1993, and subsequent treatment related thereto, the Board observes the records contemporaneous in that injury note that the Veteran denied an earlier history of back problems.   Such is evidence that weighs against the history more recently provided by the Veteran.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant); see also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

Moreover, the Veteran made no reference to back symptomatology when he filed his initial claim for VA compensation benefits in April 2006, even though he identified having post-service chronic back problems that were the subject of a worker's compensation claim filed in 1993.  There were likewise no recorded complaints of chronic low back pain when he was examined by the National Guard prior to his post-service work-related back injury in November 1993.  

Based upon the language and context of the earlier claims, the Board finds that the Veteran was reporting all the disabilities/medical conditions/symptoms that he was experiencing at that time.  See AZ v. Shinseki, No.2012-7046, 2013 WL XXXXXXX, at *Y (Fed. Cir. Sept. 30, 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  His failure to report any low back complaints at that time, is persuasive evidence that he was not then experiencing any relevant problems and outweighs his present recollection to the contrary.  Given the non-credibility of the Veteran's statements regarding his history of onset in active service of chronic low back pain and continuity thereafter, there is also no basis to assign service connection based on continuity of symptomatology.  38 C.F.R. § 3.303(b).  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The December 2013 VA orthopedic examination conclusively and definitively determined that there was no nexus between the Veteran's military service with his current diagnoses of degenerative changes of his thoracolumbar vertebral joints and discs, with the rationale being that his spine and musculoskeletal system were clinically normal on all medical examinations conducted throughout his period of active service; that there was no arthritic disease affecting his thoracolumbar spine that was objectively demonstrated within the first year following his discharge from active duty in the Army in January 1977; and that thereafter there was no objective indication of a chronic thoracolumbar disorder in his post-service and National Guard medical records until his supervening, non-service, work-related back injury in November 1993.  Even assuming as true that the Veteran sustained a spraining or straining injury of his low back in service, the examiner explained that this injury was acute and transitory and fully resolved without residual disabling pathology, given the absence of any clinical documentation of back pain until November 1993; and, in any case, a spraining or straining injury, by medical definition, involves only the soft tissues and thusly cannot be related to the Veteran's current degenerative disease of the bony tissues of his thoracolumbar spine.  This opinion thusly severs any link between the current chronic low back disabilities afflicting the Veteran with his period of active duty and/or National Guard service.  As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  Service connection for a chronic low back disorder, to include degenerative disc disease and degenerative joint disease of the thoracolumbar spine, must therefore be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013);  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

To the extent that the Veteran attempts to relate his current low back diagnoses to his period of active service based on his own personal knowledge of medicine and his familiarity with his individual medical history, the Board notes that he is not a trained medical clinician.  The records show that his in-service and post-service occupations were not in the practice of medicine and do not reflect that he has ever received any formal medical training.  Although lay persons may be competent to provide opinions as to some medical issues (Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), as the specific question in this case regarding the etiology of the Veteran's chronic low back disability falls outside the realm of common knowledge of a lay person, he thusly lacks the competence to provide a probative medical opinion linking this orthopedic disability to service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons not competent to diagnose musculoskeletal disorders or internal arthritic diseases).


ORDER

Service connection for a chronic low back disability is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


